Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Barrett on 3/18/2022.

The application has been amended as follows: 
Replaced claim 1 with:
1. (Currently Amended) A drug delivery device comprising: 
a canister containing a drug formulation and having a discharge valve and a valve stem defining a valve stem passage through which the drug formulation is selectively discharged; 
a base housing including an inhalation passageway through which the drug formulation is discharged during an inhalation event;  
a valve stem block including a discharge orifice in fluid communication with the inhalation passageway from which the drug formulation is ejected during the inhalation event after passing through the valve stem passage;

a desiccant material provided in the desiccant housing in fluid communication with the valve stem passage; 
wherein the canister, the desiccant housing and the desiccant material form a cartridge that is removably installable in the base housing with the valve stem of the canister engaging the valve stem block when the cartridge is installed; and
wherein, when the cartridge is installed, the desiccant material extends from a location above the discharge orifice of the valve stem block to a location below the discharge orifice.

Cancelled claims 2-3. 

Replaced claims 12 with:
12. (Currently Amended) The drug delivery device of claim 1, further comprising:
	a mouthpiece aperture in fluid communication with the inhalation passageway through which the drug formulation is discharged during the inhalation event; and
	a desiccant chamber within the desiccant housing in which the desiccant material is contained, the desiccant chamber being in fluid communication with the 

Cancelled claim 14. 

Replaced claim 15 with:
15. (Currently Amended) The drug delivery device of claim 1, wherein the drug delivery device is a metered dose inhaler. 

Replaced claim 16 with:
16. (Currently Amended) The drug delivery device of claim 15, wherein the drug formulation comprises a medicament suitable for use in bronchodilation therapy. 

Cancelled claims 17-18. 

Replaced claim 19 with:
19. (Currently Amended) The drug delivery device of claim 12, wherein the drug delivery device is a metered dose inhaler. 

Replaced claim 20 with:
20. (Currently Amended) The drug delivery device of claim 19, wherein the drug formulation comprises a medicament suitable for bronchodilation therapy. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-13, 15, 16, 19 and 20 are allowed.
The closest prior art to the claimed subject matter is Bowman (WO 2009/029029 A1), Cripps et al. (US 2003/0180228 A1), Haan et al. (US 2003/0051727 A1).
Bowman discloses a desiccant (37) within an inhaler housing (see figure 1a; contained within 36). The desiccant material does not extend from a location above the discharge orifice of the valve stem block to a location below the discharge orifice as required by the claim. 
Cripps discloses desiccant material incorporated into the valve seals [0084], however these seals do not extend from a location above the discharge orifice of the valve stem block to a location below the discharge orifice as required by the claim. 
Haan discloses an overcap that contains desiccant (30) which extends above and below a valve stem (16). However, Haan does not disclose or suggest a base housing including an inhalation passageway through which the drug formulation is discharged during an inhalation event;  a valve stem block including a discharge orifice in fluid communication with the inhalation passageway from which the drug formulation is ejected during the inhalation event after passing through the valve stem passage; wherein the canister, the desiccant housing and the desiccant material form a cartridge that is removably installable in the base housing with the valve stem of the canister engaging the valve stem block when the cartridge is installed as required by the claim. Further, it would be impermissible hindsight to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785